Citation Nr: 0126340	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  99-10 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.G.


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1959 and from March 1960 to August 1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for post-
traumatic stress disorder.


FINDINGS OF FACT

1.  The March 1994 and February 1996 rating decisions that 
denied service connection for post-traumatic stress disorder 
are final.

2.  The evidence submitted subsequent to the February 1996 
rating decision bears directly and substantially upon the 
specific matter under consideration and by itself and in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder.

3.  The evidence shows that the veteran has post-traumatic 
stress disorder as a result of an inservice personal assault.


CONCLUSIONS OF LAW

1.  The March 1994 and February 1996 rating decisions that 
denied service connection for post-traumatic stress disorder 
are final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 
(2001).

2.  The evidence received subsequent to the February 1996 
rating decision is new and material and serves to reopen the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (2001).

3.  The veteran has been diagnosed with post-traumatic stress 
disorder as the result of a sexual assault incurred during 
active duty.  38 U.S.C.A. §§ 1110, 1153, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
2001).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1990).  When determining whether the claimant has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

A two-step analysis is conducted on appeals attempting to 
reopen a finally denied claim.  The Board must first 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  Then, if new and material evidence has been submitted 
to reopen the claim, the Board may then proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist has been fulfilled.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); see also Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203, 206 (1999).

The Board recognizes that the regulation regarding new and 
material evidence has been amended, effective August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
However, that regulatory amendment applies only to claims 
filed on or after August 29, 2001.  The veteran's claim to 
reopen his claim of entitlement to service connection for 
post-traumatic stress disorder was received prior to August 
29, 2001.  Therefore, the regulatory amendment does not apply 
to consideration of this case.  The Board will consider the 
claim under the version of 38 C.F.R. § 3.156(a) set forth 
above.

The claimant did not perfect an appeal of the March 1994 or 
February 1996 denials of his claim of entitlement to service 
connection for post-traumatic stress disorder.  Those rating 
decisions are final.  38 U.S.C.A. § 7105 (West 1991).  
Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for post-traumatic 
stress disorder subsequent to the February 1996 rating 
decision.

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability, or for an injury incurred in or 
aggravated in inactive duty training.  38 U.S.C.A. § 101, 
1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2001).

Special evidentiary procedures for post-traumatic stress 
disorder claims based on personal assault that were 
established in February 1996 in VA Adjudication Procedure 
Manual M21-1, Part III,  5.14(c) (Feb. 20, 1996), and that 
are a substantially expanded version of former Manual M21-1, 
Part III,  7.46(c)(2) (Oct. 11, 1995).  The Court had 
previously held that the former  7.46 and the current 
 5.14(c) are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  The general M21-1 
provisions on post-traumatic stress disorder claims in  5.14 
require:  "In cases where available records do not provide 
objective or supportive evidence of the alleged in-service 
stressor, it is necessary to develop for this evidence."  
Manual M21-1, Part III,  5.14(b)(3).

As to personal-assault post-traumatic stress disorder claims, 
more particularized requirements are established regarding 
the development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  Manual M21-1, Part III, 
 5.14(c)(5).  Further, of particular pertinence to this case 
are the provisions of subparagraphs (8) and (9), which, 
respectively, indicate that "[b]ehavior changes that 
occurred at the time of the incident may indicate the 
occurrence of an in-service stressor," and that "secondary 
evidence may need interpretation by a clinician, especially 
if it involves behavior changes" and that "[e]vidence that 
documents such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician."  

When read together, the Court stated that subparagraphs (8) 
and (9) show that in personal-assault cases the Secretary has 
undertaken a special obligation to assist a claimant.  The 
Court also felt that the evidence should be examined and 
clinically interpreted to determine whether it constituted 
evidence of "[v]isits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific 
ailment," "[s]udden requests that...duty assignments be 
changed," "[l]ay statements describing episodes of 
depression, panic attacks or anxiety," and "[e]vidence of 
substance abuse such as alcohol or drugs" that "may 
indicate the occurrence of an in[-]service stressor" 
pursuant to Manual M21-1, Part III,  5.14(c)(8), (9).  
Patton v. West, 12 Vet. App. 272 (1999).

As to statements contained in prior Court decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence,'" and that "[a]n opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor," the Court states that these quoted categorical 
statements were made in the context of discussing post-
traumatic stress disorder diagnoses other than those arising 
from personal assault.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996).  

VA has provided in Manual M21-1 for special evidentiary-
development procedures, including interpretation of behavior 
changes by a clinician and interpretation in relation to a 
medical diagnosis, for personal-assault cases.  To that 
extent, the Court held that the above categorical statements 
in Cohen and Moreau, and other cases where they may have been 
echoed, are not operative.  Patton v. West, 12 Vet. App. 272 
(1999).

The new evidence received subsequent to the February 1996 
rating decision includes medical evidence showing a diagnosis 
of post-traumatic stress disorder.  The basis of the February 
1996 denial of service connection for post-traumatic stress 
disorder was that the veteran had not been diagnosed with 
post-traumatic stress disorder.

Therefore, the Board finds that the medical evidence 
submitted subsequent to the February 1996 rating decision is 
new and material because it bears directly and substantially 
on the specific matter of the claim and must be considered in 
order to fairly decide the merits of the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder.  The new evidence addresses the specific reason for 
the previous denials of the veteran's claim.

Accordingly, the Board finds that new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for post-traumatic stress disorder and 
that claim is reopened.

II.  Entitlement to service connection for post-traumatic 
stress disorder.

This claim arises from the veteran's application for service 
connection for post-traumatic stress disorder.  There is no 
issue as to substantial completeness of the application.  See 
38 U.S.C.A. § 5102 (West Supp. 2001).  VA has secured all VA 
and private medical records that the veteran has indicated 
are available and pertinent to his claim, and VA has 
satisfied its duty to assist with respect to such records.  
See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In addition, the veteran has been advised of the evidence 
necessary to substantiate his claims, by means of the 
statement of the case, the supplemental statements of the 
case, and the rating decisions issued regarding the claim.  
See 38 U.S.C.A. § 5103(a) (West Supp. 2001).  Therefore, the 
Board finds that the statutory and regulatory requirements 
with regard to notice and development of the veteran's claim, 
have been satisfied.

The evidence shows that the veteran served on active duty 
from October 1956 to October 1959 and from March 1960 to 
August 1966.  The veteran has provided written statements and 
testimony at personal hearings at the RO in August 2000 and 
before the undersigned at the RO in August 2001.  He asserts 
that on May 27, 1966, he was on leave in Da Nang, Vietnam and 
was abducted at gunpoint by four Vietnamese men who took him 
to a building and forced him to perform oral sex and then 
sodomized him.  The veteran stated that he was pistol-whipped 
and that he complied with their demands because he feared for 
his life.  He states that when he returned to the barracks 
that he lied and said that he had been in a fight to explain 
his absence and condition and that he bathed and brushed his 
teeth for about an hour.  He also states that he did not tell 
anyone of the incident until 1991 when he told a physician 
who he asked not to put that information in his medical 
records.  Only much later, in 1997, did he tell his current 
treating counselor.

A January 1998 letter from the veteran's treating counselor 
shows that the veteran was referred for sexual trauma 
counseling regarding an incident that occurred while serving 
in Vietnam.  The veteran reported that he had been gang raped 
on May 27, 1966, in DaNang while on pass.  The veteran had 
provided this information to a physician in 1992, but had 
requested that it be kept confidential and not be entered in 
his chart.  However, the counselor notes that the records 
does refer to an incident in Vietnam that left the veteran 
feeling "helpless and abused," and "inadequate as a man."  
Those notes were made on October 13, 1992, and on November 
20, 1992.  The veteran had requested to speak specifically to 
that physician because he could tell him things that he could 
tell no one else.  Another treatment note by another 
treatment provider showed that the veteran was unable to 
verbally express an incident that occurred in Vietnam.

The treating counselor stated that even though there was no 
documentation of the sexual assault until 1996, documentation 
throughout the chart indicated that the veteran had suffered 
from chronic, severe post-traumatic stress disorder for many 
years.  The veteran suffered with the following post-
traumatic stress disorder symptoms:  nightmares, intrusive 
thoughts regarding the trauma, sleep disturbance, and the 
inability to maintain interpersonal relationships.  The 
veteran stated that his suicide attempts in 1990 occurred 
when intrusive thoughts of the rape were experienced.  There 
was documentation of obsessive compulsive behavior, irritable 
bowel disease, nausea, vomiting, crying spells, helplessness, 
hopelessness, and guilt.  The counselor stated that these 
were symptomatic problems associated with sexual trauma and 
suggested that the veteran's accounts of the sexual assault 
were valid.

In an August 1998 letter, the veteran's treating counselor 
stated that the veteran had a clear diagnosis of post-
traumatic stress disorder since 1991 and that the diagnosis 
had been confirmed by every clinician seen by the veteran 
since that time, including the psychiatrists treating the 
veteran at two VA facilities.  The treating counselor stated 
that she had treated the veteran for nineteen months and 
concurred with that diagnosis.  The counselor stated that the 
evidence supported a change in the veteran's character after 
his return from Vietnam.  She also stated that the medical 
evidence supported a claim of sexual assault with the 
physical symptoms from which the veteran suffered.  She 
stated that although the veteran had lost a son in 1983, he 
had processed that loss and did not show any signs that his 
symptoms of post-traumatic stress disorder stemmed from that 
accident.  She stated that the evidence highlighted that he 
had stated to different clinicians that he felt guilty and 
"less of a man" by reason of something that happened to him 
in Vietnam that was too shameful for him to discuss.  She 
stated that even though the veteran did not verbalize the 
sexual assault, clinicians who had evaluated and treated him 
believed that his symptoms were consistent with a diagnosis 
of post-traumatic stress disorder, due to the sexual trauma 
experienced while serving in Vietnam.

A June 2000 VA medical report shows that the physician had 
treated the veteran for seven years for post-traumatic stress 
disorder.  The trauma occurred in Vietnam when the veteran 
was kidnapped and sexually assaulted by Vietnamese.  He 
suffered flashbacks, intrusive thoughts, and nightmares about 
the event.  He avoided talking about the incident.  His 
temper, memory, and concentration were causing him problems 
in day to day functioning.  He had recurrent suicidal 
thoughts.  The resulting psychopathology from the trauma had 
gravely disabled a once productive person.  He was no longer 
able to concentrate on his work and subsequently lost jobs.  
At worst, he attempted to commit suicide with a gun.  In the 
opinion of the physician, the only cause for his 
psychopathology was the physical and psychological torture he 
experienced while held captive.  The physician summarized 
that the veteran suffered a terrible trauma while in service 
in Vietnam and that the resulting mental condition from the 
trauma had caused his mental deterioration and thus financial 
and social deterioration.

At his August 2000 RO hearing, the veteran stated that he had 
tried to commit suicide in 1990 by shooting himself with a 
12-guage shotgun.  He was hospitalized in 1990 after 
exhibiting bizarre behavior.  The veteran stated that he 
suffered from intrusive thoughts of the rape.

In an August 2001 letter, the veteran's spouse stated that 
she had been married to the veteran since March 14, 1976.  
She stated that she found out soon after getting married that 
he had problems.  He was easily startled and not able to 
control his anger.  He attempted to kill himself and 
exhibited other bizarre behavior, including threatening her 
and the children.  She was separated from the veteran and the 
veteran had not talked to her about anything that happened in 
Vietnam.

An August 2001 VA medical report includes the opinion of a 
medical doctor that the only cause for the veteran's mental 
condition was the physical, psychological, and sexual torture 
that he experienced while being held captive by the 
Vietnamese.  The physician stated that he reacted as most 
sexually traumatized people do.  He did not inform anybody in 
his unit or even seek medical attention after the incident.  
He destroyed the clothes he was wearing.  He showered and 
bathed, especially his mouth.  He experienced the usual shame 
and guilt associated with that type of sexual trauma.  He was 
afraid that his comrades would find out.  He lied to them 
about the bruising from the pistol whipping of his face.  The 
physician stated that this was very typical of sexual trauma.  
He remained fearful and hypervigilent for the next two months 
that the rape might occur again.  The physician stated that 
there was no other mental diagnosis that accounted for his 
severe psychiatric history.  

The physician summarized that the veteran suffered a terrible 
sexual trauma while in service in Vietnam and that the 
resulting mental condition from that trauma had caused his 
mental deterioration over the last thirty-five years and his 
financial and social deterioration also.  The physician 
recommended that the veteran remain in treatment to prevent 
further suicide attempts.

At an August 2001 hearing before the undersigned the veteran 
reiterated his previous allegations regarding his sexual 
assault while in service and provided details of his troubled 
employment and marital history after service.  The veteran's 
treating counselor also provided testimony and expert 
opinion.  She stated that she had been treating the veteran 
for five or six years.  She stated that she had no doubt as a 
physician that the veteran was sexually assaulted in Vietnam 
and that was the cause of his post-traumatic stress disorder.  
She felt that he met the criteria for a diagnosis of post-
traumatic stress disorder since his first treatment in 1990 
or 1991.  She noted that all of the veteran's treating 
physicians concurred in the diagnosis of post-traumatic 
stress disorder and that the veteran was receiving Social 
Security benefits based on that diagnosis of post-traumatic 
stress disorder.

The treating counselor also addressed the issue of behavior 
changes indicative of a past sexual assault.  She stated that 
the veteran was self-medicating with alcohol.  His first wife 
was unable to stay in the marriage.  His second wife refused 
to speak with the counselor, but would not let the veteran 
live in the house.  The counselor also thought there were 
sexual dysfunctions in both marriages, which pointed to a 
sexual assault.  Whenever the veteran was hospitalized for 
post-traumatic stress disorder, the symptoms manifested with 
physical dysfunctions, which the counselor said was typical 
for males who were sexually assaulted or raped.  There were 
problems with hemorrhoids, diarrhea, active bowel, and they 
triggered the physical thoughts.  The counselor thought those 
signs were a flag that indicated sexual trauma to counselors 
with appropriate training.  The counselor also stated that 
she did not buy into everyone who came in claiming sexual 
harassment and did a very lengthy and intense assessment.  
She felt that if the veteran had been treated by physicians 
with appropriate training in recognizing the signs of sexual 
trauma in 1990, the veteran's stressor would have been 
treated at that time.

Analysis

All competent opinion currently of record, is to the effect 
that the veteran meets the criteria for a diagnosis of post-
traumatic stress disorder.  These opinions are also unanimous 
in concluding that the current post-traumatic stress disorder 
is the result of a sexual assault in service.  The mental 
health professionals have also concluded that there is 
evidence of behavioral changes that support the veteran's 
account of the inservice sexual assault.

Therefore, pursuant to the Court's holding in Patton, and the 
provisions of Manual M21-1 discussed therein, the Board finds 
that the criteria for entitlement to service connection for 
post-traumatic stress disorder, as the result of an inservice 
sexual assault, are met.  Thus, service connection for post-
traumatic stress disorder is granted.  38 U.S.C.A. §§ 1110, 
1153, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.310 (2001).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

